                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8

                                   9   THERESA SWEET, CHENELLE
                                       ARCHIBALD, DANIEL DEEGAN,
                                  10   SAMUEL HOOD, TRESA APODACA,                      No. C 19-03674 WHA
                                       ALICIA DAVIS, and JESSICA
                                  11   JACOBSON, individually and on behalf of
                                       all other similarly situated,
                                  12
Northern District of California




                                                                                        ORDER CONTINUING HEARING
                                                     Plaintiffs,
 United States District Court




                                  13
                                              v.
                                  14
                                       ELISABETH DEVOS, in her official
                                  15   capacity as Secretary of the United States
                                       Department of Education, and the UNITED
                                  16   STATES DEPARTMENT OF
                                       EDUCATION,
                                  17
                                                     Defendants.
                                  18
                                  19
                                            The hearing on the parties’ motions for summary judgment and related matters (Dkt.
                                  20
                                       Nos. 63, 66, 67, 68) is continued to THURSDAY, FEBRUARY 20 AT NOON.
                                  21

                                  22
                                            IT IS SO ORDERED.
                                  23

                                  24
                                       Dated: February 11, 2020.
                                  25

                                  26
                                  27                                                       WILLIAM ALSUP
                                                                                           UNITED STATES DISTRICT JUDGE
                                  28
